Citation Nr: 1525723	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-33 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as chronic fatigue syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a respiratory disorder, claimed as asthma, to include as due to an undiagnosed illness or other qualifying chronic disability. 
 

REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to October 1981, from December 1990 to May 1991, to include service in the Persian Gulf, and from January 1992 to April 1992.  The Veteran was honorably discharged from the Florida Army National Guard (ARNG) in December 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a decision rendered in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2011, the Veteran and her mother testified at a hearing before the undersigned at the RO.  A transcript of that hearing has been associated with the claims file.  At that time, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal as well as a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2014).

In March 2012, the Board reopened the claims of entitlement to service connection for chronic fatigue syndrome and asthma as well as indicated that the claim of entitlement to service connection for headaches must be reconsidered under 38 C.F.R. § 3.156(c).  The Board then remanded all three service connection claims for additional development. 
The issue of entitlement to service connection for a respiratory disorder, claimed as asthma, to include as due to an undiagnosed illness or other qualifying chronic disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence reflects the Veteran's complaints of fatigue are signs and/or symptoms of a medically unexplained chronic multisymptom illness.

2.  The Veteran's currently diagnosed headaches are not shown to be causally related to her active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for fatigue as signs and/or symptoms of a medically unexplained chronic multisymptom illness have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2014).

2.  The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the claim to entitlement to service connection for fatigue herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's claim for entitlement to service connection for headaches, VA has met all statutory and regulatory notice and duty to assist provisions of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The RO's February 2008 letter, provided before the initial adjudication of the service connection claim on appeal in September 2008, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with the February 2008 letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, records from the Social Security Administration (SSA), VA treatment records, and private treatment records have been obtained.  The Veteran submitted multiple types of records (service and post-service), medical treatise information, training materials, and newspaper articles, as well as testified before the Board in December 2011.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a February 2013 memorandum, VA detailed its attempts to obtain a September 1995 VA Gulf War examination, concluding that the examination report was unavailable for review.  In making a formal finding regarding the unavailability of that record, the RO noted that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  In a January 2013 letter, the Veteran was informed that the September 1995 VA Gulf War examination report was not located.

The Veteran was also provided with a May 2012 VA examination and medical opinion in conjunction with the claim on appeal to determine the nature and etiology of her claimed headache disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The May 2012 VA medical examination and medical opinion is adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds substantial compliance with the March 2012 remand orders, as additional VA treatment records as well as reserve service treatment and personnel records were added to the record and a VA examination and medical opinion was obtained in May 2012.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As noted above, the Veteran testified at a December 2011 Board hearing before the undersigned Veterans Law Judge (VLJ).  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative of The American Legion.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the nature and etiology of her headache disorder.  The VLJ asked the Veteran about the nature of her condition and whether she had any additional evidence to submit.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal for entitlement to service connection for headaches.

Fatigue 

In written statements of record and during the December 2011 Board hearing, the Veteran testified that her claimed chronic fatigue syndrome only manifested itself after her Persian Gulf War deployment.  She has contended that she has an undiagnosed illness caused by her exposure to toxins during her service in Saudi Arabia in 1991.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).
"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Service treatment records were void of complaints of fatigue.  Post-service treatment records showed findings and complaints of fatigue.  In a 1994 VA Gulf War Registry examination report with September 1995 summary, she was noted to have fatigue.  A May 1994 VA Persian Gulf War examination showed an initial impression of chronic fatigue.  VA treatment notes dated in 1995 and 1996 showed complaints of fatigue with notations of Gulf War syndrome with associated fatigue in January 1995.  In a February 1997 VA examination report, the examiner listed an impression of mild, unchanged chronic fatigue syndrome.  The examiner opined that it was associated with the Veteran's irritable bowel syndrome and memory loss.  VA treatment records dated from 1999 to 2011 showed continued intermittent findings and notations for fatigue.  SSA records dated in 2008 reflected allegations of fatigue. 

In a May 2012 VA examination report, the Veteran complained of fatigue and concentration problems.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's claimed chronic fatigue syndrome was not caused by any diagnosed condition during active duty.  In the cited rationale, the examiner indicated that there was no diagnosis of chronic fatigue syndrome or physical symptoms which were consistent with chronic fatigue syndrome.  It was noted that there was no subjective or objective evidence of chronic fatigue syndrome on physical examination.  The examiner concluded that the Veteran did not meet the criteria for chronic fatigue syndrome in 1994, 1996, or during the current examination. 

Based on a review of the foregoing evidence, the Board finds that service connection for fatigue is warranted.  In this case, the Veteran's service personnel records confirm that she had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Medical evidence of record also reflects that, after her separation from service and for a period of at least six months, the Veteran experienced fatigue of an unknown etiology rather than as a separate, diagnosable disability.  Further, finding that the Veteran is competent and credible to report the frequency and severity of her symptoms as well as resolving all doubt in her favor, the criteria for a 10 percent evaluation for these symptoms have been closely approximated prior to December 31, 2016.  As such, service connection for Veteran's fatigue, as a sign and/or symptom of a medically unexplained chronic multisymptom illness is warranted under 38 C.F.R. § 3.317.

Headaches

In written statements of record and during the December 2011 Board hearing, the Veteran asserted that her current headaches had their onset during active duty after her head hit the windshield during a motor vehicle accident in January 1980 and intensified during her Persian Gulf War deployment in 1991.

Service treatment records dated in January 1980 reflected complaints of headache after hitting head on windshield during a motor vehicle accident.  Subsequent service treatment records dated in 1980 and 1981 also showed her complaints and treatment for headaches related to smoking.  In a May 1984 Report of Medical History for ARNG reenlistment, the Veteran affirmatively denied having headaches.  The April 1991 service separation examination and April 1992 service retention examination reports were void of any findings for headaches.  In Reports of Medical History dated in April 1991 and April 1992, the Veteran affirmatively denied having headaches.  

Post-service medical records document the Veteran's complaints and treatment for headaches in 1993.  An October 1993 statement from Dr. Dewey revealed complaints of recurrent headaches since 1991.  In a 1994 VA Gulf War Registry examination report with September 1995 summary, she was noted to have vascular headaches.  A May 1994 VA Persian Gulf War examination showed complaints of intermittent headaches that onset in 1991.  The initial impression was migraine headaches.  A January 1995 VA treatment record showed past medical history for migraines and noted the Veteran was taking medications for headache pain.  In a March 1996 VA examination report, the Veteran asserted that her headaches began in 1991 after duty in Desert Storm.  The examiner listed an impression of tension/vascular headache, under treatment.  In a February 1997 VA examination report, the examiner listed an impression of headaches, improved from last year.  

In a March 1997 Report of Medical History associated with a periodic ARNG examination, the Veteran reported having frequent or severe headaches.  The examiner noted the Veteran's assertions that headaches began during Desert Storm service, were diagnosed by VA, and occurred at least monthly lasting for two to three days.  

Additional VA treatment records dated from 1999 to 2011 and private treatment notes dated in 2007 showed continued findings and notations of headaches. 

In a May 2012 VA examination report, the Veteran complained of headaches.  After examining the Veteran and reviewing the claims file, the examiner diagnosed headaches that began in 1995 and opined that the Veteran's currently claimed headache was not caused by any diagnosed condition during active duty.  In the cited rationale, the examiner reiterated that the Veteran was diagnosed as having headache associated with smoking and underwent a skull series after an in-service motor vehicle accident with no other record of headache until 1994.  The examiner highlighted that the Veteran answered negative to having headaches in the April 1992 service examination. 

The Board is cognizant that an examination can be found inadequate where an examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  However, in this case, the May 2012 VA examiner did not rely on the absence of a finding of headaches in the April 1992 service examination report.  Instead, the examiner specifically commented on the Veteran's affirmative denial of having headaches in April 1992 in his cited rationale.     

As an initial matter, the Board finds the evidence of record reflects a diagnosis of headaches during the pendency of the appeal, and therefore, the Veteran has established a current disability for the purposes of service connection.  In addition, service treatment records reflect complaints of headaches after the motor vehicle accident in January 1980.  As such, the Board finds the record supports an in-service event for the purpose of service connection. 

However, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's current headaches and her periods of active military service.  In fact, the VA examiner in May 2012 specifically opined that the Veteran's current headache disorder was not caused by any diagnosed condition during active duty.  The examiner provided a complete rationale for the stated opinion, citing to a detailed review of the evidence of record, as well as the Veteran's lay assertions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board considers the May 2012 VA medical opinion to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, the Veteran has not presented a medical opinion that directly contradicts the conclusions reached by the VA examiner in May 2012.

The only evidence of record which relates the Veteran's headaches to her active military service are the statements made by the Veteran and her family members.  The Veteran's statements are competent evidence as to observable symptomatology, including headache pain.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's current headaches disorder was incurred during or as a result of active service draw medical conclusions, which the Veteran and her family members are not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's headache disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the May 2012 VA examiner considered these statements when providing the medical opinion.

The Board notes that in certain circumstances, service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  However, the Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As headaches are not listed as a chronic disease under 38 C.F.R. § 3.309, the provisions of § 3.303(b) do not apply in this case.  Therefore, the Veteran's reports of continuity of symptomatology since the in-service injury are not sufficient evidence to establish service connection for headaches.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for headaches.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for fatigue, as a sign and/or symptom of a medically unexplained chronic multisymptom illness is granted, subject to the laws and provisions governing the award of monetary benefits.

Entitlement to service connection for headaches is denied.


REMAND

The Board's review of the record reveals that further development on the issue of entitlement to a respiratory disorder, claimed as asthma, to include as due to an undiagnosed illness or other qualifying chronic disability, is warranted.

In written statements of record and during the December 2011 Board hearing, the Veteran asserted that her current respiratory disorder began during active service.  She has further contended that her respiratory disorder intensified during her Persian Gulf War deployment in 1991 when she was exposed to toxins, sandstorms, and smoke from burn pits.

Service treatment records did not show the Veteran being diagnosed with asthma, but documented numerous complaints and treatment for a cough diagnosed as bronchitis and an upper respiratory infections.  In a 1994 VA Gulf War Registry examination with September 1995 summary, the Veteran was noted to have extrinsic restrictive pulmonary disease.  A May 1994 VA Persian Gulf War examination showed complaints of episodic asthma.  The initial impression was asthma.  Additional post-service treatment records documented the Veteran's complaints and treatment for asthma in 1995 and 1996, just a few years after her separation from active duty in 1992.  Private treatment records dated in 1994 showed treatment pharyngobronchitis.  A March 1996 VA examination report listed an impression of history of exercise-induced asthma.  In a February 1997 VA examination report, the examiner listed an impression of exercised induced asthma, quiescent with prophylactic treatment.  

In a May 2012 VA examination report, the Veteran complained of shortness of breath and indicated that she had been diagnosed as having exercise induced asthma since she was in Desert Storm for two months during National Guard duty. After examining the Veteran and reviewing the claims file, the examiner did not list a diagnosis but opined that the Veteran's claimed asthma was not caused by the active duty diagnosed bronchitis.  In the cited rationale, the examiner highlighted that bronchitis was an irritation of the bronchus due to irritants, such as cigarettes or virus, but would not progress to asthma, as the two entities have two separate etiologies.  The examiner noted that pulmonary function tests (PFT) from April 2012 showed no abnormalities but a restrictive pattern associated with her body mass index (BMI) of 40.  The examiner then acknowledged the Veteran's post-service complaints of asthma, noting that treatment was based on the Veteran's history, as there was no documented physical examination of record that showed wheezing or abnormal PFT findings during that time period.  

The Board has determined that the May 2012 VA medical examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Incomplete conclusions reached by the examiner do not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical examination and opinion is provided which adequately addresses the nature and etiology of the Veteran's claimed respiratory disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of her claimed respiratory disorder.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted and all diagnoses should be made.  After an examination and review of all of the evidence, the examiner is asked to opine as to the following:

(a)  Does the Veteran have a diagnosis of any current respiratory disorder? 

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed respiratory disorder began in service, was caused by service, or is otherwise related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

(c)  If she does NOT have a diagnosis of a respiratory disorder but still complains of breathing problems, is it as likely as not that the Veteran has objective indications of a chronic disability resulting from an illness manifested by signs or symptoms involving the respiratory system (upper or lower) as established by history, physical examination, and laboratory tests, that have either: 

(i) existed for 6 months or more OR 
(ii) exhibited intermittent episodes of improvement and worsening over a 6-month period?

The examiner should address the findings in the May 2012 VA examination report.  In providing the answers to the above questions, the examiner should also comment on and/or take note of the fact that the Veteran is competent and credible to report on the observable symptom of asthma (i.e., shortness of breath) while on active duty and since that time even when her service treatment records are negative for a diagnosis of a asthma; the fact that the service treatment records document numerous complaints and treatment for bronchitis and upper respiratory infections; and the fact that the record documents her complaints and treatment for asthma just a few years after her separation from military service.

A complete rationale must accompany any opinion provided.

2.  The AOJ must notify the Veteran that it is her responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

3.  Finally, the AOJ must readjudicate the Veteran's claim on appeal, taking into consideration all relevant evidence associated with the evidence of record since the March 2013 SOC.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


